Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/22/21 is being considered by the examiner. All the reference cited therein have been considered by the examiner. 

Claim status
4.	In the claim listing of 9/22/21 claims 18-47 are pending in this application and are under prosecution. Claims 1-17 are canceled.

Withdrawn Rejections and Response to the Remarks
5.	The previous written description rejection of claims 18-47 under 35 USC 112(a) has been withdrawn in view of persuasive arguments made by the applicant specification provides support for the written description (Remarks, pgs. 7-10).

	However, upon further consideration, a new ground of rejection is set forth in this office action as discussed below.

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 18-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (WO 2016/032562 cited in the previous office action) in view of Grass et al (WO 2019/081145 cited in the previous office action) and further in view of Sagi et al (US 2019/0325040 published Oct. 24, 2019, effective filing date Apr. 24, 2018).
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” have been interpreted to require single limitation.
	Instant specification does not provide limiting definition for a “chemical operation”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the chemical operation (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the chemical operation 
	With regard to order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below, Jung in view of Grass and further in view of Sagi teach the steps of instant claims 18-47 and thus is prima facie obvious in the absence of new or unexpected results.
	Jung, Grass and Sagi teach a method of using nucleic acid and therefore analogous arts. The teachings of Grass are specifically applied for the limitation of the library of nucleic acid molecules encoding a security token, which comprises a string of information and encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token. The teachings of Sagi are specifically applied for the limitation of applying chemical operation to the library encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token, which saves the state of the system by continually writing its metadata and other data stored in the system to DNA and innovative and novel aspect of the invention lies in its data mapping which is feasible to create and maintain and which affords the functionality required for the advanced data techniques of the invention to be applied to DNA storage and the innovative data representation in accordance with the invention affords smart data compression, such as deduplication, and data survival, making it a standalone technique.

The artisan would recognize that the DNA marker amplicons of Jung meets the limitations of obtaining a library of nucleic acid molecules, wherein the library of nucleic acid molecules uniquely identifies article of interest (i.e., the artifact).  
			
    PNG
    media_image1.png
    524
    359
    media_image1.png
    Greyscale




information; synthesizing DNA representing said deduplicated digital data and storing the synthesized DNA in pools of a primary library, a hash library and a data library, the primary library having DNA information for a hash object of a hash of said data, said hash library having DNA information for a data object of said data, and the data library containing DNA representing the data object, wherein the primary library stores key objects, each key object identifying a key, a unique identifier (UID) of a corresponding data object, a pool identifier (ID) and primers for a hash object in said hash library: retrieving the data object by sequencing the DNA in said libraries to obtain DNA representing said data object; and decoding the retrieved data object to obtained obtain the original binary digital data, wherein said sequencing comprises sequencing the primary library to obtain key objects and a primary map that identifies hash objects' pools and hash object primers, each key object having a format (keyi (UIDj (poolk (primerHL 11, primerHL22))), wherein said keyi is a key identifier (Figs. 3 and 4, and Sagi, claims 1-4, paragraphs 0027-0029).
	Sagi also teaches that applying chemical operation (i.e., sequencing the libraries as discussed above) to the library encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token, which saves the state of the system by continually writing its metadata and other data stored in the system to DNA and 
	The artisan would recognize that the combined teachings of Jung in view of Grass and further in view of Sagi meet the limitations of claim 18 of the library of nucleic acid molecules encoding a security token, which comprises a string of information (i.e., 128 bits of Person A key) and uniquely identifies the artifact applying a chemical operation to the library encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the nucleic acid molecules encoding a security token, which comprises a string of information and encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token of Grass and sequencing the primary library, a hash library and a data library of Sagi in the method of Jung with a reasonable expectation of success with the expected benefit of increasing the extra layer of securities for getting the information of the nucleic acid taggant of Jung’s method as taught by Grass and the chemical operation of Sagi, which saves the state of the system by continually writing its metadata and other data stored in the system to DNA. An artisan having ordinary skill in the art would have 
The teachings of Jung in view of Grass in view of Sagiregarding dependent claims 19-47 are discussed below.
Regarding claims 19 and 20, Jung in view of Grass teaches that polymorphic DNA fragments including short tandem repeats (STRs) revealed as fragment length polymorphisms and/or single nucleotide polymorphisms (SNP) are utilized as an anti-counterfeit nucleic acid tag (Jung, pg. 5, paragraph 1), which meets the limitation of Boolean functions (i.e., and/or”).
Regarding claims 21-23, Jung in view of Grass and further in view of Sagi teaches sequencing of the nucleic acid molecules of the hashed library to obtain a sequencing readout (Grass Fig. 3 and Abstract; pg. 9, paragraph 2 and pg. 11, paragraph 2, Sagi Figs. 3 and 4 claims 1-4, paragraphs 0027-0029).
Regarding claim 24, Jung in view of Grass teaches high throughput sequencing massively parallel sequencing or next-generation-sequencing (Jung, pg. 23, last paragraph, Grass pg. 9, and last paragraph).
Regarding claims 25 and 27, requiring the limitation of applying an additional chemical operation to the hashed library to produce an output molecule if the hashed token matches a reference sequence; and determining a presence or absence of the output molecule via an assay and wherein the output molecule is a distinct nucleic acid 
Regarding claim 26, Jung teaches RT-PCR (pg. 29, paragraph 2).
Regarding claim 28, Jung in view of Grass teaches granting or denying access to a secured asset or location based on the presence of the output molecule (Grass, pg. 2, last paragraph).
Regarding claims 29 and 30, Jung in view of Grass teaches nucleic acid taggant comprises unique encrypted sequence (Grass, pg. 12, paragraph 2).
Regarding claim 31, requiring the limitation of the library is lyophilized, one having ordinary skill in the art would recognize that lyophilized nucleic acids are more stable and thus would amount to routine optimization and thus would be obvious improvement over Jung in view of Grass.
Regarding claim 32, Jung teaches nucleic acid taggant is collocated with the article of interest (Fig. 1).
Regarding claims 33-34 and 36-37, Jung teaches a drug (pg. 11, paragraph 2) a document (pg. 9, paragraph 2) and bacteria (pg. 4, last paragraph).
Regarding claim 35, Jung teaches that the nucleic acid tag is encapsulated and suspended in a solvent solution (e.g., an aqueous or an organic solvent solution) producing a "stock" DNA taggant solution at a specified concentration and the stock DNA solution can be added to the marker compound mixture at an appropriate 
Regarding claim 38, Jung teaches nucleic acid in droplet (pg. 24, paragraph 4).
Regarding claim 39, Jung in view of Grass and further in view of Sagi teaches generating a sequencing pool (Grass claim 21). The artisan would recognize that the limitation of the library is generated by selecting a subset of nucleic acid molecules from a pool of nucleic acid molecules mere design choice and thus would be an obvious improvement over Jung in view of Grass.
Regarding claim 40, Jung in view of Grass teach the personal key and cryptographic hash of the personal key (Grass, pg. 16, last paragraph), which meets the limitation of the security token is part of a two factor authentication system.
Regarding claims 41-47, as discussed above while rejecting claim 18, Jung in view of Grass teaches “Characterizing DNA materials with traditional characterization methods will not permit such a distinction. On the contrary, a suitable test must involve polymorphic characteristics of nucleic acids of the subject entities, to derive a key. This involves the identification or knowledge of the subject entities, as well as the type of algorithms used throughout the decoding steps. Once the subject entities (e.g., key individual or group of key individuals) and the employed methods are known, a simple, two-step test can be used to distinguish the present DNA samples from ordinary DNA, which is described below. This two-step test relies on the following, preliminary assumptions:


Conclusion
9.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634